Title: Thomas Jefferson to Thomas Voigt, 30 July 1813
From: Jefferson, Thomas
To: Voigt, Thomas


          Sir Monticello July 30. 13.
          Your favor of the 1st inst. is recieved, and I will now ask the favor of you to procure for me such a gold watch as I described in my letter of May 20. that is to say, excellent in it’s quality, but only moderately ornamented, just enough to make it fit for a lady. on a similar occasion of such a watch from your father in 1808. I had procured mr Short procured for me a chain of Paris gold (to witin several strands of very minute links), price 18.D. and a chrystal seal, not set, but in a solid peice of the form  in the margin price 2.D. I should be glad to recieve such now with the
			 watch. mr Short, if in Philadelphia, will more particularly advise you as to the chain and seal.Next as to the
				mode of sending it,
			 opportunities by a person coming are too rare to be waited for: but I think it may come
			 safely by the mail if properly packed, first in a tin box well lined with cotton, and something on within the top to guard the chrystal particularly, and keep it from ever jarring against the
			 top of the box: the tin box to be put between 2. pieces of paste board of the size of an ordinary letter,
			 well stuffed also with cotton, and put under an ordinary paper cover addressed to me. if you could besides this get a trusty passenger to take it on to Fredericksbg, and there put it into the post office with directions to send it by the mail stage, not the horse mail it would be more safe: tho’ I believe it might be safely committed at once to the mail at Philadelphia. I desire, by this post, Gibson and Jefferson of Richmond to pay your draught on them to the amount of 130.D. or if on your application to remit you the money. let me hear from you, if you please when you forward
			 the watch. Accept my respects.
          Th:
            Jefferson
        